Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed May 18, 1973, convicting him of criminal possession of stolen property in the second degree, upon his plea of guilty, and imposing a sentence, which included a fine in the amount of $2,500. Sentence modified, on the law, by reducing the fine to $1,940, the balance of the fine is ordered remitted. As so modified, sentence affirmed. We have reduced the fine to an amount equal to double the amount of defendant’s gain from the commission of the crime (Penal Law, § 80.00, subd 2). Gulotta, P. J., Hopkins, Munder and Brennan, JJ., concur.